MEMORANDUM **
Melquíades Simon-Hernandez appeals from the 27-month sentence imposed following his guilty-plea conviction for illegally reentering the United States following deportation, in violation of 8 U.S.C. § 1326(a). We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Simon-Hernandez contends that the district court procedurally erred by: (1) fafl*400ing to provide an adequate explanation for the sentence imposed; (2) failing to address his mitigation arguments; and (8) erroneously considering certain defendants in discounting his cultural assimilation argument. We conclude that the district court did not procedurally err. See Gall v. United States, — U.S. -, 128 S.Ct. 586, 597-98, 169 L.Ed.2d 445 (2007).
Simon-Hernandez also contends that his sentence is substantively unreasonable because there is an unwarranted disparity between the sentence he received and the sentences imposed upon defendants sentenced under the fast-track program. The disparity is not unwarranted. See United States v. Marcial-Santiago, 447 F.3d 715, 719 (9th Cir.2006). Thus, Simon-Hernandez’s sentence is not substantively unreasonable. See Gall, 128 S.Ct. at 597.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.